Excellences, Ladies and Gentlemen, dear Friends, Mr. President
We are celebrating the 75th anniversary of the United Nations. 75 years ago, our predecessors were able to utilize their experience of a devastating world war and took the lead to building a vision of a better world.
A world of prosperity and peace.
A world of global wellbeing.
A world of global cooperation serving future generations.
They established the United Nations.
And here we are today, Dear Friends, a family of nations facing no less devastating threats: a global health and economic crisis, degradation of environment — all that threaten the wellbeing of our kind and our home — our Planet.
The best means of addressing the current global threats is effective multilateralism. Less multilateral cooperation would only magnify problems and challenges we are facing in all our societies.
To face the threats to Humanity nowadays, to build our common resilience, Ladies and Gentlemen, no one can be strong enough alone; we need to be vigilant, active, responsible, brave and wise — TOGETHER.
Ladies and Gentlemen,
In a rapidly changing global environment, we increasingly depend on new technologies and digital infrastructure.
New technologies and artificial intelligence have already become the backbone of our daily lives that keep businesses and essential public services running.
We need to frame them in service of humankind. Slovenia makes an effort in this direction with the very first UNESCO global center for artificial intelligence established in Ljubljana last November.
One of the main challenges is cybersecurity. According to our view, cyberspace should be secure, global, open, free and inclusive.
The fragmentation and weakening of international security regimes is worrying. This should only strengthen our commitment for effective, treaty-based international arms control, disarmament and non-proliferation.
All pressing proliferation issues should be solved by diplomatic and peaceful means.
Precondition for achieving sustainable peace and reconciliation, is to deal with grave violations of Human rights. We therefore support International Criminal Court as a central institution to fight impunity.
We will continue to engage in partnership and cooperation in the UN and other fora.
Slovenia is especially active in landmines clearance efforts, affecting the lives of civilians, in particular children. I am glad to report that ITF Enhancing Human Security, a Slovenian non-profit organization, managed to maintain its operational capacity and presence in the field in the midst of the pandemic.
Mr President,
Sustainable Development Goals are a clear roadmap for green and healthy planet. Slovenia as the EU Presidency in second half of 2021 will put environmental protection very high on the agenda. The COP26 next year should be a real game-changer.
Recently and for the first time, Slovenia contributed one million Euros to the UN Green Climate Fund.
Excellences,
Slovenia shares the awareness of biodiversity loss as an urgent global challenge.
We put the right to clean drinking water in our constitution. We recognize preservation of water resources as a key element to protect biodiversity.
On Slovenia’s initiative, the UN proclaimed a World Bee Day, celebrated on 20th of May, recognizing the importance of bees and other pollinators for food security, biodiversity and sustainable development.
My personal advocacy to environmental protection is both global and local, based on introducing public debates on climate change, establishing committee for climate policy and supporting youth movements.
I would like to reaffirm Slovenia’s and my personal commitment to stop an unprecedented rate of biodiversity loss and halt climate change effects.
This is why I join the “Leaders Pledge for nature”.
Ladies and Gentlemen,
The COVID-19 crisis brought about a stark realization of the importance of solidarity and cooperation — among ourselves and within multilateral organizations, such as the World Health Organization.
COVID-19 pandemic has left devastating social and economic consequences. Lives depend on accurate and timely information. A full exercise of the rights to freedom of expression, access to public information and the protection of journalists are key to wellbeing of our societies.
My country, Slovenia, came into being, inspired by the quest for democracy and fundamental rights. We know — and the current COVID-19 crisis has confirmed — that human rights can never been taken for granted.
The situation of the most vulnerable groups — those without sufficient health care and those that are prosecuted and historically marginalized, has further worsened.
We need to stress once again that there is no place for discrimination based on any personal status in modern societies.
Nobody should be left behind.
As we mark 25 years of adoption of the Beijing Declaration and Platform for Action we celebrate gains in gender equality and women empowerment.
Dear Friends,
75 years ago our mothers and fathers said “never again”. They said “NO” to another total war, pointless deaths and suffering, no to nationalistic and extremist tendencies, no to a life in uncertainty and fear.
I — as well as many of you, grew up in peace and prosperity, in a world, built on the values and ideas of the UN founders. Yes, the UN has failed to prevent all the conflicts, could and should oftentimes react quicker, better, more determined. Nevertheless, we have to agree that the world has been a better place since 24 October 1945 because of the United Nations.
However, Ladies and Gentlemen,
The world today is a very different place than 75 years ago. Today’s world is less predictable and less secure than it was yesterday.
Amidst the COVID-19 pandemic, the very fact that we are celebrating this important anniversary in this unprecedented way — each of us from her/his different part of the world, clearly indicates that we are capable to adapt. Adapt to do our joint work for the one humanity and the one planet that we all share.
Let me therefore take this opportunity to reaffirm Slovenia’s commitment to the multilateral cooperation in the framework of the UN and other international and regional organizations, including within the scope of its EU membership and presidency in 2021.
With this in mind, it is vital that progress is made on respect for human rights, international law and the rule of law and on a comprehensive, inclusive, and sustainable development of our societies.
The world is increasingly connected and interdependent. The COVID-19 crisis has undoubtedly shown that.
We, and the UN as an institution, have to change and grow with it. I am convinced we can best address global challenges through our joint action.
75 years ago, our predecessors have built the first bridge. Today our world is a tight network of bridges, and I ask you, for the sake of the present and future generations, for the sake of your loved ones and yourself, do not tear them down.
I wish to congratulate all of us.
I wish to congratulate and thank our predecessors, who were brave and visionary enough to start it all.
I wish to congratulate generation of our parents and our own generation to keep it going despite all the obstacles.
And I wish our youth, who is slowly taking over, the courage and wisdom to do better than us.
I would like to give the final word to the eminent Slovenian novelist Boris Pahor, also known as the oldest known survivor of the Nazi concentration camps, and who is at its 107 years of age still outspoken fighter against all totalitarianisms.
He says: “Humanity has enough wisdom and power to find a path to lead us out of the crises, towards becoming a more ethical human being.” I believe him.
HVALA! Thank you!“